


110 HRES 800 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 800
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Latham (for
			 himself, Mr. Boehner,
			 Mr. Blunt,
			 Mr. Walberg,
			 Mr. Crenshaw,
			 Mr. Burton of Indiana,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Kuhl of New York,
			 Mr. Reynolds,
			 Mr. Gingrey,
			 Mr. LoBiondo,
			 Mr. Issa, Mr. Hunter, Mrs.
			 Emerson, Mr. Jones of North
			 Carolina, Mr. Souder,
			 Mr. Keller of Florida,
			 Mr. Gary G. Miller of California,
			 Mrs. Myrick,
			 Mr. Baker,
			 Mr. Gallegly,
			 Mr. Fortenberry,
			 Mr. Hoekstra,
			 Mr. Feeney,
			 Mr. Dreier,
			 Mr. Walsh of New York,
			 Mr. Shays,
			 Mrs. Miller of Michigan,
			 Mr. Buchanan,
			 Mrs. Capito,
			 Mr. Gerlach,
			 Mr. King of New York,
			 Mr. Wicker,
			 Mrs. Gillibrand,
			 Mr. McCaul of Texas,
			 Mr. Hulshof,
			 Mr. Bilbray,
			 Mrs. Boyda of Kansas,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Michigan,
			 Mr. Shuler,
			 Mr. Doolittle, and
			 Mrs. Schmidt) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the issuance of State driver’s licenses or other
		  government-issued photo identification to illegal aliens.
	
	
		Whereas some States issue State driver’s licenses to
			 aliens who are unlawfully present in the United States;
		Whereas by providing official government-issued
			 identification to individuals who are in the United States illegally, States
			 and other government entities reward those who show disrespect and disregard
			 for Federal immigration laws;
		Whereas the very act of entering the United States
			 illegally shows disrespect for the laws of the United States and should not be
			 rewarded in any way; and
		Whereas issuing driver’s licenses to undocumented
			 individuals presents a national security risk and enables election fraud: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that States should not issue driver’s licenses or other
			 government-issued photo identification to aliens who are unlawfully present in
			 the United States.
		
